Filed 11/22/13 In re P.G. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re P.G., a Person Coming Under the                                B248497
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK76498)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CARMEN M.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles of Los Angeles
County. Marilyn Kading Martinez, Commissioner. Affirmed.
         Nancy O. Flores, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Melinda A. Green, Associate County Counsel, for Plaintiff and Respondent.
                                   _______________________________
                                                                             1
       In this dependency proceeding (Welf. & Inst. Code, § 300 et seq.), Carmen M.
(Mother) appeals from the order terminating her parental rights to her one-year-old
daughter. She contends the order must be reversed because the juvenile court failed to
determine whether the Indian Child Welfare Act (ICWA), 25 United States Code section
1901 et seq., applies to these proceedings. Mother does not point out any deficiency in
the notice the Los Angeles County Department of Children and Family Services (DCFS)
sent to the Bureau of Indian Affairs (BIA), the Secretary of the Interior and the tribes
Mother identified as possible heritage. Nor does she challenge the propriety of DCFS’s
statements in its reports that ICWA does not apply. She asks this court to “invalidate[]”
the order terminating her parental rights because the juvenile court did not expressly state
on the record that ICWA does not apply. She does not challenge the termination of her
parental rights on the merits. We find that the juvenile court made an implicit finding
ICWA does not apply. Accordingly, we affirm the order terminating parental rights.
                                      BACKGROUND
       On February 15, 2012, DCFS filed a dependency petition under section 300,
subdivision (b), alleging that on the day Mother’s daughter P.G. was born, Mother and
daughter had positive toxicology screens for amphetamine and methamphetamine. The
petition also alleged Mother had a three-year history of methamphetamine abuse and
failed to reunify with another daughter in prior dependency proceedings due to her
substance abuse.
       In the February 15, 2012 detention report, DCFS noted a social worker spoke with
Mother in person on February 9, 2012 and Mother “denied any Indian Ancestry.” On
                                         2
February 10, 2012, Johnny G. (Father) also “denied any Indian Ancestry.” On February
15, 2012, Mother and Father each filled out and signed a Parental Notification of Indian
Status (form ICWA-020), stating they had no Indian ancestry as far as they knew.

       1
           Further statutory references are to the Welfare and Institutions Code.
       2
         Father did not appeal from the order terminating his parental rights to P.G. and
he is not a party to this appeal.

                                               2
       At the detention hearing on February 15, 2012, the juvenile court found that
ICWA does not apply to Father. According to the juvenile court’s minute order from this
hearing, “Mother claim[ed] possible American Indian heritage” at the hearing. The court
ordered DCFS to send “notice to said tribe, the Bureau of Indian Affairs and the
                                                                               3
Secretary of the Interior” and to report the results of such notice to the court. The court
ordered P.G. detained in foster care and found that Father was a non-offending parent. At
a further detention hearing on February 21, 2012, the court found it would be detrimental
to P.G. to be placed with Father due to his criminal history and drug use.
       On March 9, 2012, DCFS sent ICWA notice (form ICWA-030) by certified mail
with return receipt requested to Mother and Father, the Sacramento Area Director of the
BIA, the Secretary of the Interior, eight Apache tribes and one Yaqui tribe. The notice
informed the recipients there was a pretrial resolution conference scheduled for March
22, 2012. The notice and certified mail receipts are included in the record on appeal.
Mother does not claim DCFS sent notice to the wrong tribes or there is another tribe to
which DCFS should have sent notice. Nor does Mother claim DCFS included any
incorrect information or omitted necessary information in the notice. Finally, Mother
does not claim there was any defect in the mailing of the notice. In short, Mother does
not cite any deficiency in the ICWA notice DCFS sent.
       In its March 22, 2012 jurisdiction/disposition report, DCFS stated ICWA “does or
may apply.” DCFS reported that on March 9, 2012 it sent ICWA notice to the Apache
and Yaqui tribes by certified mail. DCFS attached copies of the notice and the certified
mail receipts to its jurisdiction/disposition report. In the report, DCFS noted neither
Mother nor Father had a “fixed address.” DCFS stated the social worker did not locate
Father until March 5, 2012, and did not locate Mother until March 8, 2012. Therefore,
the social worker was unable to send the ICWA notice until March 9, 2012.


       3
         The record on appeal does not include the reporter’s transcript from this
February 15, 2012 hearing, so it is not clear what Mother said to the juvenile court or
what tribe(s) she identified.

                                             3
       On March 22, 2012, DCFS filed a first amended dependency petition under
section 300, subdivisions (a) and (b), including allegations about Mother and Father’s
violent altercations (counts a-1 and b-3), P.G.’s and Mother’s positive toxicology screens
for amphetamine and methamphetamine at P.G.’s birth (count b-1), Mother’s three-year
history of methamphetamine abuse and failure to reunify with another child due to her
substance abuse (count b-2), Father’s extensive criminal history (count b-4), and
Mother’s emotional problems (count b-5).
       At the March 22, 2012 pretrial resolution conference, Mother and Father denied
the allegations in the first amended petition. The juvenile court scheduled the
jurisdiction/disposition hearing for April 19, 2012. There was no mention of ICWA at
this hearing or at any subsequent hearing.
       Mother and Father did not appear at the April 19, 2012 jurisdiction/disposition
hearing. The juvenile court sustained counts b-1 and b-2 (against Mother), b-3 (against
Mother and Father), and b-5, as amended (against Mother). The court dismissed the
other counts. The court declared P.G. a dependent of the court and ordered her removed
from Mother and Father and placed in DCFS’s care for suitable placement. The court
granted Mother and Father monitored visitation and reunification services.
       In its October 18, 2012 status review report, DCFS stated ICWA does not apply.
DCFS reported Mother and Father had not visited P.G. consistently and had not complied
with their case plans. Accordingly, DCFS recommended the juvenile court terminate
Mother’s and Father’s reunification services.
       At the October 18, 2012 six-month review hearing, the juvenile court set the
matter for a contest on December 5, 2012. At the contested hearing on December 5,
2012, the court terminated Mother’s and Father’s reunification services. Mother did not
appear at the contested hearing. Father was present in custody. The court set the matter
for a section 366.26 selection and implementation hearing.
       In its April 3, 2013 section 366.26 report, DCFS stated ICWA does not apply.
DCFS noted the juvenile court made an express finding on February 15, 2012 that ICWA
does not apply to Father, but never made a similar finding as to Mother. DCFS reported

                                             4
a dependency investigator/social worker “reviewed the previous minute orders and prior
case history” and found no indication Mother is Native American. Moreover, DCFS
attached to its section 366.26 report a letter from the Pascua Yaqui Tribe to the juvenile
court, dated March 20, 2012, stating P.G. is not eligible for membership and the Tribe
will not intervene in these dependency proceedings.
       Also in the section 366.26 report, DCFS recommended the juvenile court
terminate parental rights. DCFS noted Mother had only visited P.G. three times and it
was reported Mother was under the influence at two of the three visits. Father had only
visited four times and it was reported Father was under the influence at two of the four
visits. P.G.’s caregiver was interested in adopting her and the adoption home study was
approved. P.G. had been living with the caregiver since she was released from the
hospital after birth.
       At the April 3, 2013 section 366.26 hearing, the juvenile court terminated parental
rights. The court found by clear and convincing evidence it is likely P.G. will be
adopted. Mother appeared at the hearing, but Father did not. There was no mention of
ICWA at this hearing.
                                       DISCUSSION
       Mother contends the order terminating parental rights must be reversed because
the juvenile court failed to determine whether ICWA applies to these proceedings.
       “In any involuntary proceeding in a State court, where the court knows or has
reason to know that an Indian child is involved, the party seeking the foster care
placement of, or termination of parental rights to, an Indian child shall notify the parent
or Indian custodian and the Indian child’s tribe, by registered mail with return receipt
requested, of the pending proceedings and of their right of intervention. If the identity or
location of the parent or Indian custodian and the tribe cannot be determined, such notice
shall be given to the Secretary [of the Interior] in like manner, who shall have fifteen
days after receipt to provide the requisite notice to the parent or Indian custodian and the
tribe. No foster care placement or termination of parental rights proceeding shall be held
until at least ten days after receipt of notice by the parent or Indian custodian and the tribe

                                              5
or the Secretary . . . .” (25 U.S.C. § 1912(a).) The appropriate form of such notice is
Notice of Child Custody Proceeding for Indian Child (form ICWA-030). (Cal. Rules of
Court, rule 5.481(d).)
       As discussed above, DCFS sent the requisite notice (form ICWA-030) by certified
mail with return receipt requested to Mother and Father, the Sacramento Area Director of
the BIA, the Secretary of the Interior, eight Apache tribes and one Yaqui tribe. Mother
does not claim there was any deficiency in the ICWA notice. Mother faults the juvenile
court for failing to order DCFS to send additional ICWA notices regarding subsequent
hearings, including the April 3, 2013 section 366.26 hearing. It is not clear why Mother
takes this position when she has cited no deficiency in the ICWA notice DCFS sent on
March 9, 2012.
       The juvenile court must determine whether ICWA applies, but its finding “may be
either express or implied.” (In re Asia L. (2003) 107 Cal. App. 4th 498, 506.) “[A]n
implicit ruling suffices, at least as long as the reviewing court can be confident that the
juvenile court considered the issue and there is no question but that an explicit ruling
would conform to the implicit one.” (In re E.W. (2009) 170 Cal. App. 4th 396, 405 [“Here
the social worker’s reports specifically discussed the ICWA issue and included
documentation of the notices sent and the negative responses received from the tribes.
Given the several reports . . . specifically discussing the ICWA issue and repeatedly
noting that ICWA ‘does not apply,’ the record reflects an implicit finding concerning the
applicability of the ICWA”].) We review the juvenile court’s ICWA finding, whether
express or implied, for substantial evidence. (Id. at p. 404.)
       Mother argues the juvenile court did not consider the ICWA issue despite
evidence in the record demonstrating (1) the court ordered DCFS to send ICWA notice,
(2) DCFS attached the March 9, 2012 ICWA notice and return receipts to the March 22,
2012 jurisdiction/disposition report filed with the court, (3) on March 20, 2012, the
Pascua Yaqui tribe sent the court a letter stating P.G. is not eligible for membership and
DCFS attached this letter to its April 3, 2013 section 366.26 report, and (4) DCFS stated
ICWA does not apply in its October 18, 2012 status review report and April 3, 2013

                                              6
section 366.26 report, both filed with the court. There is no evidence in the record
indicating ICWA applies here. Based on the information included with DCFS’s reports
and filed with the court, we are confident the court considered the issue and made an
implicit finding ICWA does not apply. (Compare In re Jennifer A. (2002) 103
Cal. App. 4th 692, 702, 703 [where “the superior court record contain[ed] no proof that
notice was sent to the tribes, that it was properly served, or that it provided the
information required by the ICWA,” the “juvenile court could not knowingly determine
whether the remaining provisions of the ICWA applied” and the appellate court could not
conclude the juvenile court considered the issue].)
       Mother asserts it is evident the juvenile court never considered the issue because
DCFS stated in its April 3, 2013 section 366.26 report, the “[c]ourt has not made an
ICWA finding as to mother.” We do not read DCFS’s statement to mean the court never
considered the issue or made an implicit finding. We read DCFS’s statement as a
reminder to the court it had not made an explicit finding as to Mother that ICWA does not
apply. While it would be best if courts made explicit ICWA findings, implicit findings
will suffice when the evidence shows the court considered the issue as is the case here.
                                       DISPOSITION
       The April 3, 2013 order terminating parental rights is affirmed.
       NOT TO BE PUBLISHED.




                                                                  CHANEY, J.

We concur:



              MALLANO, P. J.



              ROTHSCHILD, J.


                                               7